Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alley on 07/27/22.
The application has been amended as follows: Claims are amended as follows:
1.	(Currently Amended) An acoustic flowmeter for use in a downcomer annulus of a nuclear reactor, the acoustic flowmeter comprising:
a solid material defining a passage with a[[n]] top opening and exit through which a fluid can flow, wherein the top opening has a smaller area than the passage; 
an extension extending into the passage positioned with a side opening in the passage, wherein the extension and the side opening are configured to cause vorticing in the flow and to cause fluid to flow through the side opening, so as to create a standing wave in the passage; and
a vibration detector paired with the solid material, wherein the vibration detector is configured to detect an oscillation in the flowmeter caused by the standing wave and report a frequency of the oscillation.
10.	(Currently Amended) The acoustic flowmeter of claim 9, wherein the passage includes a widening section past the top opening of the passage in the direction of flow, and wherein the same level of the extension and the side opening is past the widening section in the direction of flow.
12.	(Currently Amended) The acoustic flowmeter of claim 9, wherein a space in the passage defined between the extension and the side opening at the same level is larger than the top opening of the passage.
	13.	(Currently Amended) The acoustic flowmeter of claim 1, wherein the solid material is 
	14.	(Currently Amended) An system in a nuclear reactor, the system comprising:
a core shroud surrounding a core of the nuclear reactor; 
a reactor pressure vessel, wherein an outer surface of the core shroud and an inner surface of the reactor pressure vessel form a downcomer annulus;
a solid material defining a passage with a top opening and exit through which a fluid can flow, wherein the top opening has a smaller area than the passage, wherein the solid material is 
an extension extending into the passage positioned with a side opening in the passage, wherein the extension and the side opening are configured to cause vorticing in the flow and to cause fluid to flow through the side opening, so as to create a standing wave in the passage; and
a vibration detector paired with the solid material, wherein the vibration detector is configured to detect an oscillation in the flowmeter caused by the standing wave and report a frequency of the oscillation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/1/2022